—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 30, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree:
The record demonstrates that, pursuant to" a plea bargain, defendant pleaded guilty to criminal possession of a forged instrument in the second degree in satisfaction of a two-count indictment and another pending charge and was sentenced as a second felony offender to a term of 2 to 4 years in prison. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Carpinello, Graffeo, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.